June 26, 1923. The opinion of the Court was delivered by
J.H. Lott lived in Bamberg, S.C. and, being out of work there, went up to Columbia and found work. He left Mrs. Lott without money in Bamberg. As soon as he could get some money, he undertook to send $7.00 to his wife. He carried the money ($7.00) to the office of the defendant. Mr. Lott paid the money and telegraph charges to the agent of the defendant. In order to transport the money, they turned the matter over to Columbia bank, which wired a Bamberg bank to pay over the money. The Columbia bank made a mistake in the name, and wired the Bamberg bank to pay to Mrs. J.H. Scott. Mr. Lott claims to have sent Mrs. Lott a telegram notifying her that he had sent the money and asking her to come to Columbia the next day. The defendant denies the telegram. Mrs. Lott did not receive the telegram, nor did she come to Columbia. Mr. Lott heard nothing from the defendant as to *Page 240 
the nondelivery of the money, and after several days went to Bamberg to find his wife. After he arrived at Bamberg, the money was delivered, and this action was brought for damages, actual and punitive. Both Mr. and Mrs. Lott brought suit, and the cases were tried together. There were judgments for the plaintiffs, and the defendant appealed.
I. The first assignment of error is that the presiding Judge refused to charge:
"Under the testimony in this case the plaintiff cannot recover for any feeling of disappointment, annoyance, or vexation which he may have felt by reason of the alleged failure to promptly deliver the message in question."
The appellant seeks to sustain this exception by the following extract from Johnson v. Telegraph Company, 81 S.C. 235;62 S.E., 244; 17 L.R.A. (N.S.), 1002; 128 Am. St. Rep., 905:
"Our Statute provides for damages for `mental anguish or suffering.' It will not be doubted these words were intended to have their usual strong meaning. They do not give the slightest ground to impute to the General Assembly an intention to incumber the administration of justice, and open the flood gates of speculative litigation, by allowing suits to be brought for any unpleasant feeling or sensation, however slight. Mental suffering means distress or serious pain as distinguished from annoyance, regret, or vexation. Mental anguish is intense mental suffering."
This authority does not sustain the appellant. "Any feeling of disappointment," etc., means any feeling, however great. The feeling of uncertainty may amount to anguish, and it was for the jury to determine the degree of suffering. The appellant concedes that it is liable if there was "mental anguish or suffering." This point cannot be sustained. *Page 241 
II. The next assignment of error is:
"Punitive damages are given in the nature of a punishment. They are sometimes called exemplary damages. It is sometimes called smart money; but the main object of it is that it is given in the nature of a punishment, and especially is that so in a case like this, where it is against a corporation that holds itself out to the use of serving the public."
The words of offense are "especially is that so in a case like this, where it is against a corporation that holds itself out to the use of serving the public." His Honor had charged the jury that the case must be tried as if between two corporations, or two individuals. Public service corporations are held to a strict performance of their duties.
Reaves v. Telegraph Co., 110 S.C. 240; 96 S.E., 297:
"To increase its business and revenues, by including in its charges the exchange for transmitting money, it offered the public its services and facilities in handling the entire transaction in such cases; and in doing so it voluntarily brought itself into the status and relation to the public of a common carrier, with respect to that business, at least to the extent that the rules applicable to that relation reasonably may be applied to the conduct of the business."
This assignment of error cannot be sustained.
III. The next assignment of error is in the refusal of a new trial, on the ground that inasmuch as there was no finding of actual damages, a verdict for punitive damages cannot be sustained.
In Bethea v. Telegraph Co., 97 S.C. 387, 388;81 S.E., 676, we find:
"Under this authority, we do not regard the charge of his Honor, the presiding Judge, and the verdict of the jury as inconsistent. A verdict which shows upon its face that it is a finding for punitive damages only is, in effect, dual in its nature. It is not only a finding for punitive damages, *Page 242 
but also for actual damages, that are merely nominal, and, therefore, 'not so substantial as to require expression in their verdict.'"
This assignment of error cannot be sustained.
IV. The appellant complains of error in the order settling the case, in that it required the printing of the evidence in full and not in narrative form. This exception is sustained, and the costs of appeal are denied to the respondent.
The judgment appealed from are affirmed, but without costs of appeal.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.
MR. JUSTICE MARION concurs in the result.